UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. FRANKLIN ALL CAP VALUE FUND ADIDAS AG (FRMLY ADIDAS-SALOMON AG) Ticker: ADS Security ID: 00687A107 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: APR 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2010 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.80 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2010 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2010 5 Approve Creation of EUR 25 Million Pool For For Management of Capital without Preemptive Rights 6a Ratify KPMG AG as Auditors for Fiscal For For Management 2011 6b Ratify KPMG AG as Auditors for the For For Management Inspection of the Interim Reports for the First Half of 2011 FVIT N-PX PE 6/30/2011 APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date:
